Citation Nr: 0403464	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
injury to the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota which denied service connection for 
residuals of a shrapnel injury to the right eye.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that he has a current right eye 
disability as the result of a shrapnel injury during service.  
It has been reported that a medic removed a piece of shrapnel 
from the veteran's eye incurred during combat while serving 
as an infantry machine gunner in Vietnam.    

The veteran's DD-214 indicates that the veteran's military 
occupational specialty was light weapons infantryman.  He was 
awarded the National Defense Service Medal, Combat 
Infantryman Badge, Bronze Star Medal, Vietnam Service Medal, 
an Army Commendation Medal and a Vietnam Campaign Medal.  The 
foregoing is satisfactory evidence that the veteran sustained 
a shrapnel injury to his right eye during combat which is 
consistent with the circumstances, conditions, or hardships 
of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).

Service medical records are silent as to any right eye 
disorder or injury to the right eye.

A September 1979 treatment record shows that the veteran was 
seen with complaints pertaining to his right eye, however, 
the impression was negative.

In an April 2001 statement, M. Bartlett, O.D. stated that an 
examination of the veteran's right eye showed visible 
scarring and redness as well as a burning and itching 
sensation.  Dr. Bartlett opined that it was likely that both 
the reduced vision and associated problems of redness and 
irritation in the right eye were directly attributable to the 
veteran's reported shrapnel injury.    

In a May 2001 VA eye examination, the examiner noted that 
there was no scarring of either eye.  The diagnosis was dry 
eyes with hyperopic presbyopia.  However, the examiner did 
not provide a nexus statement.  The Board thus finds that 
further VA examination is necessary that includes a statement 
as to whether any current right eye disorder is due to a 
shrapnel injury to the right eye during service.

The case is REMANDED to the RO for the following development:

1.  The RO should arrange for a VA eye 
examination to determine the nature and 
extent of any current right eye 
disability. A complete medical history 
should be recorded. All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether it is at least 
as likely as not that any right eye 
disorder found on examination is causally 
or etiologically related to service or 
any incident thereof.  (The examiner 
should accept as fact that the veteran 
experienced a right eye injury as he has 
related this injury as an event of 
combat.)  The examiner should 
specifically comment on the April 2001 
opinion of M. Bartlett, O.D., that it is 
likely that the veteran's right eye 
reduced vision, visible scarring, redness 
and itching are directly attributable to 
an inservice shrapnel injury.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  The examination report must 
be typed, not hand written.

2. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record. Thereafter, the RO 
should readjudicate the issue of 
entitlement to service connection for 
residuals of a shrapnel injury to the 
right eye.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

